DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-9, 12-19, and 22-29 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2013/0270339 (“Westra”).
Claim 2
Westra discloses a method for controlling a printing process by which a print head prints an image onto a label affixed to a tube positioned adjacent to the print head and adjacent to a sensor configured to detect optical and/or physical features of the label (Fig. 3, tube 24 has blank label; paragraph [0035-0036], registration unit 52), the method comprising: (a) transmitting a command to the sensor to detect the presence of the label affixed to the tube, wherein the sensor either:(1) fails to generate a signal indicating the presence of the label, or (2) generates a signal indicating the presence of the label (paragraph [0036], optical recognition of line/logo position on label in correct or incorrect orientation); (b) when the sensor generates a signal indicating the presence of the label in step (a), then transmitting a command to the sensor to detect a position of a timing mark on the label, wherein the sensor fails to generate a signal indicating the position of a timing mark on the label (paragraph [0036], optical recognition of line/logo position on label in correct or incorrect orientation); and (c) when the sensor fails to generate a signal indicating the presence of the label in step (a) or the sensor fails to generate a signal indicating the position of a timing mark on the label in step (b), then selectively activating the print head while effecting relative movement between the print head and the label to print multiple images at multiple positions on the label (paragraph [0044], printing on blank label; paragraph [0036], prevention of overprinting).  

Claim 3
Westra discloses the method of claim 2, comprising, prior to step (a), receiving a signal that a tube has been moved to a position adjacent to the print head, wherein the signal is not transmitted by the sensor (paragraph [0035], orientation of tube identified).  

Claim 4
Westra discloses the method of claim 2, wherein the print head is a thermal print head and the label comprises thermally sensitive print media (paragraph [0037], thermal printing).  

Claim 5
Westra discloses the method of claim 2, wherein the multiple images comprise one or more human- readable indicia and/or one or more machine-readable indicia (paragraph [0030], patient information printed).  

Claim 6
Westra discloses the method of claim 2, wherein the multiple images comprises one or more barcodes (paragraph [0071], barcode printing).  

Claim 7
Westra discloses the method of claim 2, wherein the label is disposed on a curved surface of the tube, and wherein effecting relative movement between the print head and the label comprises rotating the tube with respect to the print head (Figs. 3 and 6A).  

Claim 8
Westra discloses the method of claim 2, wherein the print head is located within a printing module (Fig. 2), and wherein the method comprises: configuring the printing module in an open configuration to receive the tube; placing the tube into the printing module (Fig. 3, paragraph [0032], opening 66); before printing the multiple images onto the label, configuring the printing module in a printing configuration and securing the tube so that a curved surface of the tube on which the label is affixed is in an operative position with respect to the print head (paragraph [0036, 0055], inserted and rotated to printing); after printing the multiple images onto the label, configuring the printing module into the open configuration enabling the tube to be removed from the printing module; and removing the tube from the printing module (paragraph [0050], tube removed after printing).  

Claim 9
Westra discloses the method of claim 8, wherein effecting relative movement between the print head and the label is performed by a moving assembly located within the printing module (paragraphs [0034-0035], print head 50) and configured and controlled to: grasp the tube placed into the printing module and effect relative movement between the print head and the label when the printing module is in the printing configuration, and release the tube when the printing module is in the open configuration (paragraph [0063], grasping components), thereby allowing the tube to be removed from the printing module (Fig. 6A, tube removed).  

Claim 12
Westra discloses a method for controlling a printing process by which a print head prints an image onto a label affixed to a tube positioned adjacent to the print head and adjacent to a sensor configured to detect optical and/or physical features of the label (Fig. 3, tube 24 has blank label; paragraph [0035-0036], registration unit 52), the method comprising: (a) transmitting a command to the sensor to detect the presence of the label affixed to the tube, wherein the sensor fails to generate a signal indicating the presence of the label (paragraph [0036], optical recognition of line/logo position on label in correct or incorrect orientation); and (b) after step (a), selectively activating the print head while effecting relative movement between the print head and the label to print multiple images at multiple positions on the label (paragraph [0031], printing on tube).  




Claim 13
Westra discloses the method of claim 12, comprising, prior to step (a), receiving a signal that a tube has been moved to a position adjacent to the print head, wherein the signal is not transmitted by the sensor (paragraph [0035], orientation of tube identified).    

Claim 14
Westra discloses the method of claim 12, wherein the print head is a thermal print head and the label comprises thermally sensitive print media (paragraph [0037], thermal printing).    

Claim 15
Westra discloses the method of claim 12, wherein the multiple images comprise one or more human- readable indicia and/or one or more machine-readable indicia (paragraph [0030], patient information printed).    

Claim 16
Westra discloses the method of claim 12, wherein the multiple images comprises one or more barcodes (paragraph [0071], barcode printing).  
 
Claim 17
Westra discloses the method of claim 12, wherein the label is disposed on a curved surface of the tube, and wherein effecting relative movement between the print head and the label comprises rotating the tube with respect to the print head (Figs. 3 and 6A).  
  
Claim 18
Westra discloses the method of claim 12, wherein the print head is located within a printing module (Fig. 2), and wherein the method comprises: configuring the printing module in an open configuration to receive the tube; placing the tube into the printing module (Fig. 3, paragraph [0032], opening 66); before printing the multiple images onto the label, configuring the printing module in a printing configuration and securing the tube so that a curved surface of the tube on which the label is affixed is in an operative position with respect to the print head (paragraph [0036, 0055], inserted and rotated to printing); after printing the multiple images onto the label, configuring the printing module into the open configuration enabling the tube to be removed from the printing module; and removing the tube from the printing module (paragraph [0050], tube removed after printing).    

Claim 19
Westra discloses the method of claim 18, wherein effecting relative movement between the print head and the label is performed by a moving assembly located within the printing module (paragraphs [0034-0035], print head 50) and configured and controlled to: grasp the tube placed into the printing module and effect relative movement between the print head and the label when the printing module is in the printing configuration, and release the tube when the printing module is in the open configuration (paragraph [0063], grasping components), thereby allowing the tube to be removed from the printing module (Fig. 6A, tube removed).   



Claim 22
Westra discloses a method for controlling a printing process by which a print head prints an image onto a label affixed to a tube positioned adjacent to the print head and adjacent to a sensor configured to detect optical and/or physical features of the label (Fig. 3, tube 24 has blank label; paragraph [0035-0036], registration unit 52), the method comprising: (a) detecting the presence of the label affixed to the tube with the sensor; (b) after step (a), transmitting a command to the sensor to detect a position of a timing mark on the label, wherein the sensor fails to generate a signal indicating the position of a timing mark on the label (paragraph [0036], optical recognition of line/logo position on label in correct or incorrect orientation); and (c) after step (b), selectively activating the print head while effecting relative movement between the print head and the label to print multiple images at multiple positions on the label (paragraph [0044], printing on blank label; paragraph [0036], prevention of overprinting).    

Claim 23
Westra discloses the method of claim 22, comprising, prior to step (a), receiving a signal that a tube has been moved to a position adjacent to the print head, wherein the signal is not transmitted by the sensor (paragraph [0035], orientation of tube identified).    

Claim 24
Westra discloses the method of claim 22, wherein the print head is a thermal print head and the label comprises thermally sensitive print media (paragraph [0037], thermal printing).    


Claim 25
Westra discloses the method of claim 22, wherein the multiple images comprise one or more human- readable indicia and/or one or more machine-readable indicia (paragraph [0030], patient information printed).    
Claim 26
Westra discloses the method of claim 22, wherein the multiple images comprises one or more barcodes (paragraph [0071], barcode printing).    

Claim 27
Westra discloses the method of claim 22, wherein the label is disposed on a curved surface of the tube, and wherein effecting relative movement between the print head and the label comprises rotating the tube with respect to the print head (Figs. 3 and 6A).    

Claim 28
Westra discloses the method of claim 22, wherein the print head is located within a printing module (Fig. 2), and wherein the method comprises: configuring the printing module in an open configuration to receive the tube; placing the tube into the printing module (Fig. 3, paragraph [0032], opening 66); before printing the multiple images onto the label, configuring the printing module in a printing configuration and securing the tube so that a curved surface of the tube on which the label is affixed is in an operative position with respect to the print head (paragraph [0036, 0055], inserted and rotated to printing); after printing the multiple images onto the label, configuring the printing module into the open configuration enabling the tube to be removed from the printing module; and removing the tube from the printing module (paragraph [0050], tube removed after printing).    

Claim 29
Westra discloses the method of claim 28, wherein effecting relative movement between the print head and the label is performed by a moving assembly located within the printing module(paragraphs [0034-0035], print head 50) and configured and controlled to: grasp the tube placed into the printing module and effect relative movement between the print head and the label when the printing module is in the printing configuration, and release the tube when the printing module is in the open configuration (paragraph [0063], grasping components), thereby allowing the tube to be removed from the printing module (Fig. 6A, tube removed).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 20, 21, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2013/0270339 (“Westra”) in view of U.S. Patent Pub. 2006/0051243 (“Chow”).
Claim 10
Westra discloses the method of claim 9.
Westra does not appear to explicitly disclose wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel.  
Chow discloses a carousel and translatable arm to move and rotate sample tubes (Figs. 1 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel, as disclosed by Chow, into the device of Westra, for the purpose processing a plurality of samples (Chow, paragraph [0002]).

Claim 11
Westra in view of Chow discloses the method of claim 10, wherein each movable gripper element comprises a gripper assembly that is coupled to the carousel and is configured so that rotation of the carousel in a first direction causes all the gripper assemblies to move radially inwardly to the gripping positions with respect to the tube placed between the gripper assemblies and rotation of the carousel in a second direction opposite the first direction causes all the gripper assemblies to move radially outwardly to the release positions with respect to the tube (Chow, Fig. 1, paragraph [0050], arm is translatable).  

Claim 20
Westra discloses the method of claim 19.
Westra does not appear to explicitly disclose wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel.  
Chow discloses a carousel and translatable arm to move and rotate sample tubes (Figs. 1 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel, as disclosed by Chow, into the device of Westra, for the purpose processing a plurality of samples (Chow, paragraph [0002]).

Claim 21
Westra in view of Chow discloses the method of claim 20, wherein each movable gripper element comprises a gripper assembly that is coupled to the carousel and is configured so that rotation of the carousel in a first direction causes all the gripper assemblies to move radially inwardly to the gripping positions with respect to the tube placed between the gripper assemblies and rotation of the carousel in a second direction opposite the first direction causes all the gripper assemblies to move radially outwardly to the release positions with respect to the tube (Chow, Fig. 1, paragraph [0050], arm is translatable).    

Claim 30
Westra discloses the method of claim 29.
Westra does not appear to explicitly disclose wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel.  
Chow discloses a carousel and translatable arm to move and rotate sample tubes (Figs. 1 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the moving assembly comprises: a carousel configured for powered rotation; and moveable gripper elements configured to be movable between a release position permitting the tube to be placed within or removed from the printing module and a gripping position for securing the tube with respect to the carousel so that the tube rotates with the carousel, as disclosed by Chow, into the device of Westra, for the purpose processing a plurality of samples (Chow, paragraph [0002]).

Claim 31
Westra in view of Chow discloses the method of claim 30, wherein each movable gripper element comprises a gripper assembly that is coupled to the carousel and is configured so that rotation of the carousel in a first direction causes all the gripper assemblies to move radially inwardly to the gripping positions with respect to the tube placed between the gripper assemblies and rotation of the carousel in a second direction opposite the first direction causes all the gripper assemblies to move radially outwardly to the release positions with respect to the tube (Chow, Fig. 1, paragraph [0050], arm is translatable).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853